Citation Nr: 0016239	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  95-31 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from February 1992 to 
March 1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 rating 
decision by the RO which granted service connection for a low 
back disorder, assigning a 10 percent rating.  In February 
1995, the RO increased the rating for a low back disorder to 
20 percent.  The veteran appeals for a higher rating.

In January 1998, the Board remanded the claim to the RO for 
further development.


FINDINGS OF FACT

The veteran's service-connected low back disability includes 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine, and the condition produces severe 
limitation of motion of the lumbar spine.  He does not have 
pronounced intervertebral disc syndrome of the low back.


CONCLUSION OF LAW

The criteria for a 40 percent rating for a low back disorder 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Codes 5003, 5010, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from February 1992 to 
March 1994.  His service medical records show he injured his 
low back in 1992 and that he continued to have problems with 
his back throughout service.  After medical and physical 
evaluation board proceedings, he was medically discharged 
from service, with severance pay, due to a low back 
disability.  The physical evaluation board described the 
disability as chronic lumbago with decreased range of motion 
and paraspinal muscle spasm due to degenerative disease of 
the lumbar spine with mild radiculopathies of L5-S1 and 
evidence of healing.  Conditions noted but not rated included 
a congenitally narrow lumbar spinal canal.   

In March 1994, he filed a claim of service connection for a 
low back disorder.

On July 1994 VA orthopedic examination, the veteran reported 
he began having back problems in service.  Physical 
examination of the lumbar spine revealed he could flex 
forward to 60 degrees and could extend backwards to 30 
degrees.  He had bilateral flexion and rotation to 30 
degrees.  X-ray studies of the lumbar spine revealed mild 
anterior wedge compression L1, mild anterior productive 
changes with lipping at all levels of the lumbar vertebrae, 
and mild degenerative disc disease with slight disc space 
narrowing L5-S1.  He otherwise had a normal lumbar spine.  
The diagnoses included chronic lumbosacral strain/sprain with 
minimal X-ray changes, and possible L5 radiculopathy on the 
left.

At a VA outpatient visit in July 1994, the veteran stated 
that his back disorder caused pain when he sat too long or 
stood too long.  He also stated he had pain on passing gas, 
coughing, bending, stooping or jumping.  When treated 3 days 
later, he stated that for the past week he had an 
exacerbation of back pain with left leg radiation.  He stated 
he developed a sharp radiating pain when he was bending over 
to unscrew a gas cap.  Physical examination revealed no 
costovertebral angle tenderness.  However, he was tender to 
palpation at L3 level.  Neurological examination revealed 5/5 
motor strength throughout.  Sensory was intact.  Straight leg 
raise and cross leg raise were negative.

An MRI in July 1994 revealed congenital spinal stenosis, a 
ventricle disc hernia at the level of L4-5 with ventricle 
disc bulging at the level of L2-3, L3-4, and L5-S1, severe 
central canal stenosis at the level of L4-5, moderate central 
canal stenosis at the level of L3-4, and mild central canal 
stenosis at the level of L2-3 and L5-S1.  The radiologist 
stated that a herniated disc caused bilateral lateral recess 
at the level of L4-5, and that he had moderate to severe 
stenosis.

At a September 1994 outpatient visit, the veteran complained 
of increased back pain with activity.  The examiner stated 
that physical examination of the back was somewhat 
questionable.  He stated the veteran had considerable spine 
and paraspinal tenderness from T10 to L5.  Lower extremity 
reflexes were intact but strength was diminished.  The 
veteran had no problems walking on toes and heels.

In October 1994, the RO granted service connection for a low 
back disability (described as chronic lumbosacral 
strain/sprain) and assigned a 10 percent rating, effective 
from service discharge.

When treated in December 1994, the veteran complained of low 
back pain.  Physical examination revealed the spine was not 
tender.  Straight leg raising was negative.  His gait was 
normal.  The assessment was that his condition was stable.  
The examiner noted he was scheduled for a neurosurgery 
appointment.

A January 1995 treatment report shows the veteran continued 
to complain of back pain which radiated into the lower 
extremities.  Physical examination revealed the veteran had a 
shuffling type gait.  He could heel and toe walk.  Range of 
motion of the lumbar spine consisted of forward flexion to 15 
degrees, extension to 5 degrees, bilateral bending to 10 
degrees, and rotation to 20 degrees.  Straight leg raising on 
the left was positive at 30 degrees and on the right at 45 
degrees.  The assessment was low back pain with radicular 
symptoms.

The RO, in February 1995, granted a higher rating of 20 
percent for the low back disorder (now described as chronic 
lumbosacral strain/strain with disc herniation), effective 
from service discharge.  

In May 1995, the veteran stated that his condition was severe 
as he had recurring attacks with intermittent relief.

On September 1995 VA examination, the veteran reported he 
worked as a painter.  He stated he had back pain.  He 
reported he had occasional incontinence of urine.  He denied 
fecal incontinence.  He also reported having occasional 
numbness and tingling in the lower extremities.  Physical 
examination revealed the veteran could dress and undress 
normally.  He had a normal gait.  He had difficulty toe and 
heel walking.  He was unable to squat.  Bilateral straight 
leg raising was positive at 40 degrees.  He had decreased 
lumbar curvature.  He had minimal paraspinal muscle spasm in 
L2 to L5.  He was nontender to palpation.  His range of 
motion with pain was flexion to 60 degrees, extension to 15 
degrees, bilateral rotation to 20 degrees, and bilateral 
lateral bending to 10 degrees.  X-rays of the lumbar spine 
revealed no fracture or dislocation.  He had an irregular end 
space of the lower thoracic and upper lumbar spine, which was 
compatible with Schoml's nodes and Scheuman disease.

During a September 1997 Board hearing, the veteran stated he 
had constant pain of the low back.  He stated he took 
medication.  He claimed that due to his back disability he 
had problems working, as he could not do any heavy lifting.

The veteran submitted a statement from his employer (who 
operated a heating/air conditioning business) at the 
September 1997 Board hearing.  In this statement, the 
employer stated that the veteran extended himself beyond his 
limitations.  He stated the veteran had difficulty lifting 
equipment which weighed more than 20 pounds.  He stated the 
veteran's back problems had caused lapses which affected the 
employer economically in May 1997, July 1997 and August 1997. 

A May 1999 VA orthopedic examination noted the veteran 
continued to experience low back pain with radiation to the 
bilateral lower extremities, left greater than right, with 
associated numbness and tingling.  The veteran stated he 
occasionally had bowel dysfunction but denied loss of control 
of his bladder or weakness of the lower extremities.  
Physical examination revealed there was no swelling, 
increased heat, or erythema of the lumbosacral spine.  There 
was no atrophy, asymmetry, or fasciculation in the paraspinal 
muscles.  His spinal curvatures were intact.  There was no 
tenderness to palpation over the paraspinal muscles or the 
spinous processes.  Range of motion of the lumbosacral spine 
was 70 degrees of flexion,  and 10 degrees of extension with 
mild discomfort at extreme of movement.  He had bilateral 
rotation and lateral bending to 20 degrees.  Straight leg 
raising was negative bilaterally.  Sensation to light touch 
was intact in all dermatomes of the lower extremities but 
diminished over the left lower extremity in all dermatomes.  
Deep tendon reflexes were 2+ patellar bilaterally, 2+ ankle 
bilaterally, plantar reflexes were down-going bilaterally.  
Strength of the lower extremities was 5/5.  His gait was 
within normal limits.  X-ray studies of the lumbar spine 
revealed degenerative changes including disc space narrowing 
and endplate sclerosis at L5-S1, and no change of Schmorl's 
nodes at L1-2.  An MRI of the lumbar spine revealed central 
stenosis at L2-3 and L5-S1 with associated bilateral 
foraminal narrowing at L3-L4 and L4-L5, mild to moderate 
stenosis.  The diagnoses were degenerative joint disease and 
stenosis of the lumbosacral spine.  

II.  Analysis

The veteran's claim for a rating in excess of 20 percent for 
his service-connected low back disorder is well grounded, 
meaning plausible.  The file shows the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

The veteran's service-connected low back disorder is 
currently rated 20 percent under 38 C.F.R. § 4.71, code 5293, 
intervertebral disc syndrome.  This codes provides a 20 
percent rating for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating is assigned for 
intervertebral disc syndrome which is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.  

Medical reports from 1994 to 1999 show the veteran complains 
of having low back pain which radiates in the lower 
extremities.  Although the veteran has various neurological 
complaints, the neurological examinations during this time 
primarily show that the veteran has good motor strength, 
intact sensory function, and usually negative straight leg 
raisings.  On VA examinations in 1995 and 1999, he reported 
having occasional incontinence of urine and bowel, occasional 
numbness, and tingling in the lower extremities.  However, 
most of these complaints have not been verified by objective 
findings.  The Board finds that, despite the veteran's disc 
disease, documented episodes of radicular symptoms have been 
infrequent.  Thus, no more than moderate intervertebral disc 
syndrome is demonstrated; the condition is not severe, as 
required for a higher rating under Code 5293.

The veteran's low back disability includes degenerative joint 
disease (arthritis), and such is rated based on limitation of 
motion.  38 C.F.R. § 4.71a, Codes 5003 and 5010.  Moderate 
limitation of motion of the lumbar segment of the spine 
warrants a 20 percent rating.  A 40 percent rating requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.  
On July 1994 VA examination, low back range of motion 
findings were compatible with no more than moderate 
limitation.  A January 1995 treatment report shows worse 
limitation of motion.  At that time, there was forward 
flexion to 15 degrees, extension to 5 degrees, bending to 10 
degrees, and rotation to 20 degrees.  These findings 
represent moderate to severe limitation of motion.  On 
September 1995 VA examination, the veteran had somewhat 
better overall range of motion of the low back.  He had 
flexion to 60 degrees, extension to 15 degrees, bilateral 
rotation to 20 degrees, and bilateral lateral bending to 10 
degrees.  When examined in May 1999, he had only a slight 
limitation of flexion motion to 70 degrees.  He had 20 
degrees of bilateral rotation and lateral bending, 
representing moderate limitation of motion.  However, he had 
only 10 degrees of extension, which represents severe 
limitation of motion in that direction.  

A review of all the evidence shows the veteran's limitation 
of motion of the low back generally ranges from moderate to 
severe.  Taking into consideration his complaints of pain on 
motion and flare-ups, and with application of the benefit-of-
the-doubt rule, the Board finds the veteran's limitation of 
motion of the lumbar spine is severe in degree.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Accordingly, the next higher 
rating of 40 percent is warranted for the service-connected 
low back disorder under Code 5292 for limitation of motion.  
The maximum rating for lumbosacral strain is 40 percent, and 
such is assigned when the condition is severe in degree.  
38 C.F.R. § 4.71a, Code 5295.  Thus that code would provide 
no higher rating for the low back condition.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
have been no identifiable periods of time, since the 
effective date of service connection, when the low back 
disability was less or more than 40 percent disabling.  Thus 
"staged ratings" are inapplicable here.

In sum, a higher rating, to 40 percent but no higher, is 
warranted for the veteran's low back disability.







ORDER

A higher rating to 40 percent for a low back disorder is 
granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

